Order unanimously reversed on the law without costs and motion granted. Memorandum: Defendant parent contends that it was error for Special Term to deny his motion for summary judgment because the infant plaintiiFs complaint alleged only negligent supervision (see, Holodook v Spencer, 36 NY2d 35). We agree. The infant plaintiff was injured when his father left him alone in codefendants’ living room. While unsupervised, the child was attacked and bitten by codefen*997dants’ dog, sustaining serious facial lacerations. Because the crux of the parent’s culpability was negligent supervision, his motion for summary judgment must be granted (see, Wilson v Sears, Roebuck & Co., 126 AD2d 954; Zikely v Zikely, 98 AD2d 815, affd 62 NY2d 907). (Appeal from order of Supreme Court, Genesee County, Doyle, J. — summary judgment.) Present — Dillon, P. J., Callahan, Denman, Pine and Lawton, JJ.